DETAILED ACTION

This Office Action is in response to the amendment filed 8/4/21.  As requested, the specification and claims 1, 6, 10, 14 and 17 have been amended, claims 2-5, 7-9, 11-13, 15, 16 and 18-20 have been cancelled, and new claim 21 has been added.  Claims 1, 6, 10, 14, 17 and 21 are pending.
The drawings were received on 8/14/21.  These drawings are approved by the examiner.
In response to the amendment, the objections to the drawings and specification have been withdrawn, the 112, second paragraph or 112(b) rejection of claims 8, 10 and 12 have been withdrawn, and the 103 rejections of claims 1-20 have been withdrawn.  Further, the present amendments to the claims invoke 112, first paragraph or 112(a) rejections, which are discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 14, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As regards claim 1, the original specification does not provide support for a strap comprising: “first ring; a first connector attached to a bottom portion of the first ring; a second ring; a second connector connected to a bottom portion of the second ring; a non-elastic cord configured in a loop with a first portion of the loop connecting to the first connector and a second portion of the loop connecting to the second connector; a hollow sheath wherein the strap extends coaxially through a hollow portion of the strap; a first cover attached to the first connector and a first end of the hollow sheath to cover a first end of the hollow sheath and at least a portion of the first connector; and a second cover attached to the second connector and a second end of the hollow sheath to cover a second end of the hollow sheath and at least a portion of the second connector”.  The specification, however, does provide support for “a connection strap 270”, “first strap 266”, and “strap 2706”. The specification neither provides support for “a 
With respect to claim 14, the original specification does not provide support for a strap comprising: “a first buckle; a first connector attached to a bottom portion of the first buckle; a second buckle; a second connector connected to a bottom portion of the second buckle; a cord configured in a loop with a first portion of the loop connecting to the first connector and a second portion of the loop connecting to the second connector; a hollow sheath wherein the cord extends coaxially through a hollow portion of the cord; a first cover attached to the first connector and a first end of the hollow sheath to cover a first end of the hollow sheath and at least a portion of the first connector; and a second cover attached to the second connector and a second end of the hollow sheath to cover a second end of the hollow sheath and at least a portion of the second connector”.  The specification, however, does provide support for “a connection strap 270”, “first strap 266”, and “strap 2706”.  Also, the specification does not provide support for “a cord configured to form a loop”.
With respect to claim 17, the specification does not provide support for “a cord configured in a loop with a first portion of the loop connecting to the first connector and a second portion of the loop connecting to the second connector”; and “a hollow sheath wherein the cord extends coaxially through a hollow portion of the cord”.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1, 6, 10, 14, 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, the recitation of “a hollow sheath wherein the strap extends coaxially through a hollow portion of the strap” renders the claim indefinite in that it is unclear as to how the strap extends through itself.
As regards claim 14, the recitation of “a hollow sheath wherein the cord extends coaxially through a hollow portion of the cord” renders the claim indefinite in that it is unclear as to how the cord extends through itself. 
As regards claim 17, the recitation of “a hollow sheath wherein the cord extends coaxially through a hollow portion of the cord” renders the claim indefinite in that it is unclear as to how the cord extends through itself.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIM M LEWIS/Primary Examiner, Art Unit 3786